   Case 1:19-cv-02316-RC Document 98-1 Filed 06/15/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



David Alan Carmichael, et al.,        )   Civil Action No.: 19-2316 (RC)
                                      )
                                      )
             Plaintiffs,              )   Intervenor's Reply to Defendants'
                                      )   Opposition to Motion for Leave to
                  vs.                 )   Intervene
                                      )
                                      )
Anthony J. Blinken, in his official   )   Intervenor 's Exhibit A
capacity as Secretary of State of     )
                                      )
the United States, et al.,            )
                                      )
              Defendants.             )
                                      )
                                      )



       EXHIBIT IN SUPPORT OF REPLY TO DEFENDANTS' OPPOSITION
                  TO MOTION FOR LEAVE TO INTERVENE


                                      EXHIBIT A




Reply to Opposition                                                  Case No. 19-2316
Case 1:19-cv-02316-RC Document 98-1 Filed 06/15/21 Page 2 of 2




                     Exhibit A - Page 1 of 1
